Citation Nr: 1824829	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  10-02 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for Meniere's disease, bilateral hearing loss, and tinnitus rated as 30 percent disabling from April 26, 2007, to May 22, 2013.

2.  Entitlement to a higher initial rating for Meniere's disease rated as 10 percent disabling from May 22, 2013.

3.  Entitlement to a higher initial rating for bilateral hearing loss rated as 50 percent disabling from May 22, 2013.

4.  Entitlement to a higher initial rating for tinnitus rated as 10 percent disabling from May 22, 2013.

5.  Entitlement to a total rating based on individual unemployability (TDIU) before May 22, 2013.

6.  Entitlement to special monthly compensation (SMC) at the housebound rate under 38 U.S.C.A. § 1114(s).

REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active military service with the United States Air Force from January 1959 to November 1962.

This case comes to the Board of Veterans' Appeals (Board) from March 2008 and August 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In February 2013, August 2013, and May 2016 the Board, among other things, remanded some of the above claims for additional development.

During the pendency of the appeal, VA granted the Veteran service connection for right ear hearing loss and Meniere's disease as well as a TDIU effective from May 22, 2013.  See rating decisions dated in May 2013, February 2016, and August 2017.  Moreover, the RO in the August 2016 rating decision that implemented the Board's May 2016 grant of service connection for Meniere's disease assigned the Veteran a combined 30percent rating for his Meniere's disease, bilateral hearing loss, and tinnitus, effective from April 26, 2007, to May 22, 2013, because this rating was more beneficial to him than assigning him separate ratings for each of these disabilities.  See 38 C.F.R. § 4.87, Diagnostic Code 6205, Note (2017).  Therefore, the Board has recharacterized these issues as they appear above.

In August 2017 the Veteran's representative appears to be attempting to file a claim of clear and unmistakable error (CUE) in the August 2016 rating decision that granted service connection for Meniere's disease and assigned it its initial ratings.  However, the rating for the Veteran's Meniere's disease is on direct appeal and therefore the Board finds that it is not final.  Therefore, the Board finds that any claim for CUE is premature and this issue is not before VA.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105 (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2017, the RO received a Notice of Disagreement (NOD) filed by the Veteran's attorney challenging VA's initial rating for the clamant's newly service-connected Meniere's disease.  However, a statement of the case (SOC) has not as yet been issued as to this rating claim.  Therefore, the Board finds that a remand for a SOC is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

As to the claims for higher ratings for tinnitus and bilateral hearing loss as well as the claim for a TDIU before May 22, 2013, and SMC at the housebound rate, the Board finds that adjudication of these claims are inextricably intertwined with the above claim for a higher evaluation for Meniere's disease.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the Board finds it is necessary to defer consideration of these claims until the RO adjudicates in the first instance the Veteran's claim for a higher evaluation for Meniere's disease.  

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Issue the Veteran and his representative a SOC as to the claim for higher initial evaluations for Meniere's disease.  Thereafter only return this issue to the Board if the Veteran perfects his appeal by filing a timely Substantive Appeal.

2.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted in full, provide the Veteran and his attorney with a SSOC that, among other things, provides notice of the evidence added to the claims file since the May 2017 SSOC and notice of the regulations governing combined rating for Meniere's disease, bilateral hearing loss, and tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6205.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

